Citation Nr: 0634886	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  .  The Board remanded the case in July 2003 
and March 2005.  

In his VA Form 9, dated in October 2002, the veteran 
requested a videoconference hearing.  A travel board hearing 
was held before the undersigned in February 2003; a 
transcript is of record.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence does not establish that sarcoidosis 
was shown in service or that it became manifest to a 
compensable degree within one year of discharge from service.  


CONCLUSION OF LAW

Sarcoidosis was not incurred or aggravated during active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.159, 3.303, 3.307, 3.309(a) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remands

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
response to the Board remand of July 2003, the Appeals 
Management Center (AMC) issued a notification letter dated in 
August 2003.  In the letter, the AMC advised the veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

In response to the Board remand of March 2005, the AMC issued 
a notification letter dated in June 2005.  In that letter, 
the AMC again explained VA's duty to assist the veteran in 
developing his claim.  In the letter, the AMC requested that 
the veteran send any evidence in his possession that 
pertained to the claim.  
During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  The Board finds that the 
correspondence sent to the veteran provided adequate notice 
of the relevant portions of the VCAA and that it would not be 
improper to proceed with appellate review. 

The Board also finds that the duty to assist the veteran has 
been fulfilled.  In response to the Board's March 2005 
remand, the AMC provided the veteran with two VA 
examinations.  Additionally, the RO has obtained the 
veteran's service medical records and VA Medical Center 
(VAMC) treatment reports that the veteran requested.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.




Evidence

The veteran's active duty service medical records are 
negative for any complaints, treatment, or diagnoses of 
sarcoidosis.

In a clinical record from the VA Medical Center (VAMC) in 
Houston, Texas, dated in October 1955, Dr. J.M., radiologist, 
reported the findings of a chest x-ray.  Dr. J.M. stated that 
there was minimal linear fibrosis in the right upper lobe.  
Dr. J.M. reported that hilar, mediastinal, and thoracic 
structures were normal.  The diagnosis was minimal pulmonary 
fibrosis, right upper lobe, secondary to old inflammatory 
process.

A clinical record from the VAMC Houston, Texas showed that 
the veteran was hospitalized there in November 1955 for 
fistula in ano.  Chest x-rays were negative at that time.

A hospital summary from the VAMC Houston, Texas, dated in 
October 1957, showed that the veteran was admitted in 
September 1957 for chest pain that had existed for three 
weeks.  The most likely diagnosis was noted to be 
sarcoidosis.  In a discharge summary, dated in November 1958, 
the final diagnosis was noted to be sarcoidosis.  

The RO denied service connection for sarcoidosis in a January 
1958 rating decision.  

A clinical record from VAMC Houston, Texas, dated in February 
1958, showed that the veteran was admitted to that facility 
in January 1958 for sarcoidosis.  It was noted that that was 
the veteran's third admission to that facility.  It was also 
noted that the first admission was for a fistula in ano and 
the second was for pleuritic-type chest pain with chronic 
cough.  

In the veteran's claim for service connection, dated in 
October 2001, he asserted that he was treated for sarcoidosis 
within 6 months of separation from the military. 

In a statement dated in April 2002, the veteran asserted that 
he first sought treatment for sarcoidosis in October 1955, 
which was five months after separation from the military.  

In a VA radiology report, dated in March 2000 multiple, 
small, irregular pleural based densities, especially on the 
right, were noted from a computed tomography (CT) scan.  The 
reviewer noted that the findings may represent areas of 
benign pleural plague, but that an early malignancy could not 
be ruled out.  

In a VA radiology report, dated in August 2000, the reviewer 
reported that a CT scan showed minimal fibrosis in both 
lungs, more prominent in the right.

In a VA radiology report, dated in December 2004, the 
reviewer reported that a CT scan showed a one-centimeter 
nodule in the right upper lobe, no acute infiltrate, and no 
hilar mediastinal abnormality.  

In a VA radiology report, dated in October 2005, it was noted 
that a CT scan showed a 1.2 x .9 centimeter pleural based 
nodule at the right lobe.  Also noted were venous thrombus 
within the azygos arch without extension into the superior 
vena cava and multiple hypodense liver lesions without 
enhancement suggestive of metastasis.  

In a VA radiology report, dated in March 2006, it was noted 
that there were no pulmonary nodules and no evidence of 
mediastinal or hilar lymphadenopathy.  

At the veteran's travel board hearing in February 2003, he 
testified that he was first told he had sarcoidosis in 
October 1955 when he went to the VAMC.  The veteran reported 
that he went to the VAMC after experiencing breathing trouble 
and losing fifty pounds.  The veteran testified that at first 
he was hospitalized for a month but had to go back for the 
same problem.  This, the veteran said, caused him to lose 
jobs.  The veteran also testified that he currently received 
treatment for the disease at VAMC in Houston, Texas.  
Regarding records of the treatment in 1955, the veteran said 
that he attempted to locate them but VA could not find them.   

In statements received in February 2003, six of the veteran's 
family members asserted that the veteran was hospitalized at 
VAMC, Houston, Texas in October 1955.  The veteran's sister, 
L.M., stated that she visited the veteran while he was in the 
hospital and that he was being treated for sarcoidosis.

In a VA examination report, dated in January 2006, Dr. J.S. 
stated that the claims file had been reviewed and that 
computerized progress notes were available for review.  Dr. 
J.S. specifically noted the report of the CT scan of October 
2005.  Dr. J.S. noted that the patient suffered from dementia 
- verified by VA treatment records - and was unable to 
express himself.  Dr. J.S. conducted a physical examination 
and noted the findings in the report.  

Dr. J.S. rendered the opinion that the link of the abnormal 
chest x-ray and the CT scan of the chest to service was very 
difficult to establish.  Dr. J.S. stated that based on the CT 
report, a malignancy would need to be ruled out.  If a 
malignancy could be ruled out, Dr. J.S. said, then 
sarcoidosis would probably be the next suggestive diagnosis.  

An outpatient treatment record from VAMC Houston, Texas, 
dated in January 2006, showed that a pulmonary function test 
was attempted to ascertain whether the veteran had 
sarcoidosis.  The test could not be performed because the 
patient's mental status prevented him from understanding the 
instructions to complete the test.

In a treatment note dated in February 2006, Dr. T.H. stated 
that she had been requested to assist in determining whether 
the veteran had sarcoidosis.  Dr. T.H. noted the veteran's 
history of prostate cancer and that the October CT scan that 
showed a lung nodule and suspicious liver lesions.  Dr. T.H. 
stated that there was no evidence of sarcoidosis in the 
information available for review in the chart.  

In a VA examination report, dated in March 2006, Dr. A.S. 
stated that the claims file had been reviewed for the purpose 
of the VA examination.  Dr. A.S. noted the veteran's history 
of sarcoidosis treatment in November 1957 and that no further 
data was available about the veteran's sarcoidosis.  Dr. A.S. 
also reviewed the findings from the October 2005 CT scan.  
Dr. A.S. explained that sarcoidosis was a chronic disease of 
unknown etiology that in many cases required no treatment.  
Noting that the veteran became symptomatic for sarcoidosis in 
October 1957, Dr. A.S. stated that the acute presentation was 
more than one year after the veteran's military discharge in 
May 1955.  Dr. A.S. stated, however, that sarcoidosis as a 
chronic disease at least as likely as not first started 
within one year of the veteran's discharge from active duty.  
Dr. A.S. stated that because the etiology of sarcoidosis is 
unknown, he was unable to identify the etiology of the 
disease in this case.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sarcoidosis becomes manifest to 
a degree of 10 percent or more within one year from the date 
of separation from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For sarcoidosis, the minimum compensable rating is 30 
percent.  38 C.F.R. § 4.97, Diagnostic Code 6846 (2006).  A 
30 percent rating is warranted where there is pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  Id.  

Analysis

Based on the evidence of record, the Board concludes that 
service connection for sarcoidosis is not warranted.  The 
evidence does not show, and the veteran does not allege, that 
his sarcoidosis began during his active military service.  
Service medical records do not reflect any treatment for, or 
a diagnosis of, sarcoidosis, and he was discharged from 
service in May 1955.  The Board also finds that the evidence 
is insufficient to demonstrate continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  The medical reports dated 
between October 1955 and October 1957 do not clearly 
demonstrate clinical manifestations of sarcoidosis.  Although 
the veteran is competent to report his symptoms during that 
time period, he is not competent to relate those symptoms to 
sarcoidosis or to diagnose himself with the disease.  See 
Savage, supra.  In this regard, the Board notes that although 
there were some irregularties noted upon chest x-ray in 
October 1955, those irregularities are not shown to be 
manifestations of sarcoidosis.  Moreover, a subsequent chest 
x-ray in November 1955 was negative.  

The veteran essentially asserts that he was initially 
diagnosed with the disease within one year of his discharge 
from service.  Therefore, he contends that he is entitled to 
service connection for the disease on a presumptive basis 
pursuant to 38 C.F.R. § 3.309(a).  

However, the Board finds that the medical evidence is 
insufficient upon which to base a grant of service connection 
on a presumptive basis.  The earliest medical evidence in the 
file showing a diagnosis of sarcoidosis is dated in October 
1957, more than two years after the veteran's separation from 
service.  The veteran and his representative point to the 
October 1955 x-ray report and assert that the findings of 
"minimal pulmonary fibrosis, right upper lobe, secondary to 
old inflammatory process" represent the signs of early onset 
sarcoidosis.  In this regard, the Board acknowledges that, in 
a March 2006 VA examination, the examiner stated that 
"sarcoidosis as a chronic disease is at least as likely as 
not first started within one year of the veteran's discharge 
from active duty."  However, the examiner does not point to 
any documented medical findings to support his statement.  
Consequently, the Board finds this remark to lack probative 
value.  See Bloom, supra.  As noted above, to warrant service 
connection on a presumptive basis, the disease must be 
manifest to a compensable degree within one year of 
discharge.  Without medical evidence documenting the acute 
presentation of the disease prior to October 1957, the Board 
cannot find that the requirements of 38 C.F.R. § 3.309(a) 
have been met.  Moreover, the examiner clearly stated that 
the veteran first became symptomatic in October 1957, more 
than one year after his discharge from service.  Therefore, 
the disease was not manifest to a degree of 10 percent within 
the first year of discharge as required by the regulations.  
Again, although the veteran and his representative may assert 
that the October 1955 x-ray report consitituted the early 
manifestations of the disease such that the 10 percent 
requirement is met, the Board disagrees.  The medical 
opinions do not establish that those findings were indeed 
early manifestations of the disease.  In fact, a subsequent 
chest x-ray in November 1955 was normal.  Consequently, the 
Board concludes that service connection for sarcoidosis on a 
presumptive basis is not warranted.  

To the extent that the veteran and his family members proffer 
their own statements that his sarcoidosis began during his 
military service, or within one year of his discharge, the 
Board notes that their opinions are not probative on the 
matter because they are lay persons.  Lay persons, such as 
the veteran and his family members, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  
Espiritu, supra.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 and 38 
C.F.R. § 3.102; however, the evidence is not of such 
approximate balance as to warrant its application.  Based on 
the evidence of record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Therefore, service connection for sarcoidosis must be denied.  
See Gilbert, supra.  


ORDER

Service connection for sarcoidosis is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


